41 N.Y.2d 939 (1977)
In the Matter of Stevens Imports, Inc., et al., Appellants,
v.
James J. Lack, as Commissioner of the Department of Consumer Affairs of the County of Suffolk, Respondent.
Court of Appeals of the State of New York.
Argued February 11, 1977.
Decided March 24, 1977.
Sherwin E. Allen for appellants.
Howard E. Pachman, County Attorney (Anton J. Barovina and Henry G. Wenzel, III, of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (52 AD2d 928).